Citation Nr: 1549798	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  15-05 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from July 1958 to April 1962 in the Air Force.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss on the basis of inservice exposure to military acoustic trauma but denied service connection for bilateral tinnitus and service connection for Meniere's disease.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The more probative evidence of record shows that the Veteran's tinnitus first manifested following the development of Meniere's disease in 1992 and both are unrelated to the Veteran's military service, including any event such as inservice exposure to acoustic trauma.  


CONCLUSION OF LAW

The criteria for service connection for bilateral tinnitus and Meniere's disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

By letter in June 2012 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection for bilateral hearing loss, bilateral tinnitus, and Meniere's disease; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records have been secured, or are contained in electronic claims processing systems of VA.  The service treatment records (STRs) are of record.  The Veteran declined to testify in support of his claims.  

On file are reports of a VA examination of the Veteran as well as medical opinions as to the claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinions obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The VA examination report and medical opinions are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluation, and a medical opinion.  38 C.F.R. § 3.326 (2015).   

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

The Veteran's DD 214 listed the Veteran's military occupational specialty as being an aircraft mechanic.  

On enlistment examination in May 1958 audiometric testing of the Veteran's hearing acuity was not conducted but his hearing of the whispered voice was 15/15 in each ear.  There were no relevant complaints or history noted in an adjunct medical history questionnaire.  

The Veteran's STRs show that no pertinent abnormality was noted on initial flying examination in March 1961.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5 (20)
5 (15)
15 (25)
10 (20)
10 (15)
Left Ear
5 (20)
5 (15)
10 (20)
10 (20)
15 (20)

Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.  

There were no relevant complaints or history noted in an adjunct medical history questionnaire.  

On pre-separation examination in March 1962 no pertinent abnormality was noted.  
Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
15 (30)
15 (25)
15 (25)
30 (40)
35 (40)
Left Ear
15 (30)
15 (25)
15 (25)
25 (35)
30 (35)

There were no relevant complaints or history noted in an adjunct medical history questionnaire.  

The STRs are silent for signs, symptoms or complaints of tinnitus and Meniere's disease.  

In 1969 the Veteran applied for education benefits and in his application he listed his postservice employment for the last 77 months as being an aircraft worker.  

A March 2002 clinical record of the Missouri Baptist Medical Center reflects treatment for gastrointestinal symptoms but noted, in pertinent part, that the Veteran had a history of Meniere's disease.  

In the Veteran's original claim for disability compensation, VA Form 21-5265, received in May 2012, and in an accompanying VA Form 21-4138, Statement in Support of Claim, he did not list the dates that the disabilities for which he was claiming service connection, i.e., bilateral hearing loss, bilateral tinnitus, and Meniere's disease, began.  

Entered into Virtual VA in February 2013 are undated VA electronic (CAPRI) records reflecting that the Veteran's medical problem list included Meniere's disease.  

On VA audiology examination in August 2013 the Veteran's claim file was reviewed.  Audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
20
30
80
80
85
Left Ear
15
20
35
60
60

Discrimination ability was 76 percent in the right ear and 88 percent in the left ear.  The results of the testing were considered to be valid for rating purposes.  The diagnosis was a bilateral sensorineural hearing loss.  It was opined that this hearing loss was at least as likely as not caused by or a result of an event during military service, based on his military audiometric evaluations which indicated that his hearing loss began during service.  The Veteran reported that he had difficulty understanding conversations.  He denied the use of ototoxic drugs and ear surgery.  He had had occasional dizziness.  He had had ear infections as a child.  He had a family history of hearing loss, with respect to two of his brothers.  He stated he was diagnosed with Meniere's disease in 1992.  He stated he was exposed to noise in the military (Air Force) from 1958 to 1962, working as an aircraft mechanic.  After the military he worked at an aircraft factory for six years.  He was a hunter and a recreational shooter.  

Also at that examination the Veteran complained of having had recurrent tinnitus since the 1992 onset of Meniere's disease.  He related that it was a constant moderate "wind noise" in his right ear.  He reported that his tinnitus was due to Meniere's disease but the examiner indicated that an opinion could not be rendered regarding the etiology of the tinnitus without resorting to speculation.  It was felt that an opinion should be rendered by someone in the "ENT" department.  

Later in August 2013 the Veteran's records and claims folder were reviewed.  It was noted the Veteran was exposed to loud noise while in the Air Force from 1959 until 1962.  In 1992 he developed some dizziness and vertigo.  Initially he had a period of about 4 months when he had significant episodes of vertigo.  Surgery was advised based on the diagnosis of Meniere's, but instead he took lipo-flavonoids.  He took these 3 times a day.  He had taken these daily since 1992.  He states that these help control his symptoms significantly. He now has about 3 or 4 episodes a year, at which times he would have vertigo lasting for hours.  He had to sit down and rest during such episodes.  He has also developed some postural components to his dizziness.  He stated that when he lay on his back and hung his head off of the bed he became very dizzy.  He has noticed this when using exercise equipment.  He could no longer ride theme park rides or roller coasters.  Also, different motions that had to do with postural changes produced dizziness.  He had some components of postural vertigo in addition to the Meniere's which seemed to be reasonably well, but partially, controlled.  On repeated questioning, he specifically denied having any symptoms of dizziness or vertigo prior to 1992.  A physical examination revealed no abnormality and the Veteran's gait was normal, as was Romberg's test.  The diagnoses were Meniere's disease dating back to 1992, and postural vertigo also dating back to 1992, treated with medications daily since 1992.  

It was reported that the Veteran had Meniere's syndrome, and nonpositional vertigo.  His treatment plan included taking continuous medications for the diagnosed conditions, consisting of taking lipo-flavonoids daily since 1992.  He has vertigo less than once a month, and he had episodes of dizziness more than once weekly.  It was opined that it is more likely than not that his postural vertigo and Meniere's disease, which started in 1992, were not related to his service career.  This was based on his military career from 1958 until 1962 with no symptoms of vertigo or dizziness.  His first initial symptoms started in 1992.  

In the Veteran's September 2013 Notice of Disagreement (NOD) he reported that the ringing in his ears went back to prior to the date of the diagnosis of Meniere's disease.  He had not claimed tinnitus as secondary to the Meniere's disease; rather, it was claimed as being due to his military acoustic trauma.  The Meniere's disease was first diagnosed in 1992, but he had symptoms of it long before the diagnosis in 1992.  The Veteran had hearing shifts and fluctuations in hearing during active duty.  He believed that his tinnitus was due to inservice acoustic trauma, even though he could not state exactly when the tinnitus began.  The last time that he could say he did not have tinnitus was at a period in time as a teenager prior to his military service.  While his vertigo began in 1992, his doctors gave him the impression that his military noise exposure caused his Meniere's disease. 

In December 2014 an opinion was obtained after a review of the records.  It was opined that it was less likely than not that the Veteran's tinnitus was related to his noise exposure in military.  The rationale was that hazardous noise exposure was conceded but the Veteran had left military service in 1962 and, according to his history, his tinnitus did not start until 1992, 30 years later.  His statement seemed to be that his tinnitus started in 1992 with the onset of Meniere's disease, a disease which might be associated with tinnitus.  Since the tinnitus by the Veteran's history did not start until 1992, 30 years after his discharge in 1992, the tinnitus could not be related to his military noise exposure.  

Principles of Service Connection

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as organic diseases of the nervous system, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (a) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) which requires (i) a sufficient combination of manifestations for disease identification, and (ii) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic" and (iii) subsequent manifestations of the same chronic disease, or (b) if chronicity in service in not established, as above, by evidence of continuity of symptomatology which requires that (i) a condition was 'noted' during service, and (ii) evidence of postservice continuity of the same symptomatology, and (iii) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A chronic disease need not be diagnosed during a presumptive period but no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the presumptive period.  There must be shown, by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Generally the absence of evidence of contemporaneous complaints or treatment for relevant symptoms and disability does not, by itself, constitute substantive negative evidence to be weighed against a claim.  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded in that record.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) ("When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.").  However, the Federal Circuit held that "'evidence of a prolonged period without medical complaint can be considered' in making a service connection determination."  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (in which the Federal Circuit affirmed a Board decision that "the preponderance of the evidence" was against a service connection claim taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008).  Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

Analysis

"Meniere's syndrome is often referred to as endolymphatic hydrops."  59 Federal Register 17296 (April 12, 1994).  "Meniere's disease is a 'disorder of the membranous labyrinth of the inner ear that is marked by recurrent attacks of dizziness, tinnitus, and deafness."  Cromley v. Brown, 7 Vet. App. 376, 377 (1995).  Meniere's disease is a disorder of the inner ear that is marked by recurrent attacks of dizziness and deafness.  Hatlestad v. Brown, 5 Vet. App. 524, 526 (1993).  Meniere's disease is hearing loss, tinnitus, and vertigo resulting from nonsuppurative (non-pus producing) disease of the (inner ear) labyrinth, and is also called "recurrent aural vertigo."  Vargas-Gonzalez v. West, No. 96-536, slip op. at 2 (U.S. Vet. App. Apr. 12, 1999).  "Meniere's disease is a disorder of the inner ear that causes spontaneous episodes of vertigo-a sensation of a spinning motion-along with fluctuating hearing loss, ringing in the ear (tinnitus), and sometimes a feeling of fullness or pressure in [the] ear.  In many cases, Meniere's disease affects only one ear."  Meniere's disease, MAYO CLINIC, http://www.mayoclinic.org/diseases-conditions/menieres-disease/basics/definition/com-20028251 (last visited Oct. 3, 2014).  Montgomery v. McDonald, No. 13-3400, slip op. at 3 (U.S. Vet. App. Oct. 3, 2014) (nonprecedential memorandum decision).   

"[T]innitus is 'a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane."  Butts v. Brown, 5 Vet. App. 532, 540 (1993).  Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  YT v Brown, 9 Vet. App. 195, 196 (1996).  Tinnitus is a ringing, buzzing noise in the ears.  Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  59 Federal Register 17297 (April 12, 1994).

Initially, the Board must observe that the STRs are silent for signs, symptoms or complaints of either Meniere's disease or tinnitus.  It is not until several decades after service that the Veteran filed his claims for service connection for these disorders.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015)) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, the Veteran is service-connected for hearing loss in both ears.  

However, with respect to whether tinnitus is a symptom of hearing loss, for the purpose of establishing continuity of symptomatology, in Monzingo v. Shinseki, 26 Vet. App. 97, 104-05 (2012) it was noted that VA recognized tinnitus and hearing loss were separate and distinct disabilities and that in that case the appellant had not identified any competent evidence of record supporting the assertion that tinnitus is evidence of hearing loss.  See 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Diagnostic Code 6260.

The history of tinnitus that the Veteran related in his NOD is inconsistent with the history recorded at the time of the 2013 VA examination, and therefore it is unreliable and consequently, not credible.  Moreover, he could only state that he did not have tinnitus prior to service and that it began prior to his Meniere's disease.  Significantly, he did not state in the NOD, or in any other documentation, that his tinnitus began during or shortly after his active service at the point in time when, the Board acknowledges, that he was exposed to inservice acoustic trauma and when his now service-connected bilateral hearing loss began.  

However, there is a gap of almost 30 years between the Veteran's discharge from active service and the onset of his Meniere's disease.  The Veteran's inability to pinpoint the onset of his tinnitus, even if only by approximation, to a time closer to his military service than to the onset of his Meniere's disease weighs against his claim for service connection for tinnitus.  

The only evidence of record suggesting a possible nexus between the Veteran's Meniere's disease and his military service, is his report that unidentified clinicians had left him with the impression that the Meniere's disease is due to inservice acoustic trauma.  

In this regard, as to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of tinnitus or Meniere's disease, or a diagnosis within one year of service discharge from active duty in April 1962 of either tinnitus or Meniere's disease (the 2nd circumstance under Jandreau).  To the extent that it is suggested, without the Veteran having actually stated, that he had tinnitus even during military service, this is simply too vague to suggest, much less establish that he was given a formal diagnosis of tinnitus (or Meniere's disease) during service (the 3rd circumstance under Jandreau).  

The Veteran may believe his bilateral tinnitus and Meniere's disease are related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiologies in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current tinnitus and claimed Meniere's disease is shown by the absence of contemporaneous clinical or lay evidence until years after service.  In fact, so complex is it that medical opinions had to be obtained.  Unfortunately, the medical opinions are negative and do not support the claims.  Rather, it is probative evidence against the claims for service connection for bilateral tinnitus and Meniere's disease.  

The Board is cognizant that the Veteran complains of and has been diagnosed as having tinnitus and Meniere's disease.  However, he has not offered anything which would explain why his confirmed in-service noise exposure would cause his current Meniere's disease which he initially acknowledged had its onset decades after military service and noise exposure therein.  Similarly, he has not offered his own lay history of having had the onset of tinnitus to a point in time even approximating his military service and inservice acoustic trauma.  

If a veteran has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, at least such as Meniere's disease if not tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

There is no clinical indication in the STRs of the Veteran having any combination of manifestations sufficient to identify a chronic tinnitus of either ear during service or Meniere's disease during active service.  Specifically, there were no complaints or treatment for dizziness or vertigo or tinnitus during service, even though audiometric testing during service documented a change in the thresholds of his hearing.  

"[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of in-service Meniere's disease and tinnitus in either ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claims when, as here, it is unquestioned that the Veteran now has chronic bilateral hearing loss, bilateral tinnitus, and Meniere's disease.  

The Board has considered the Veteran's current statements that his tinnitus predates the 1992 onset of his Meniere's disease, and his belief that his exposure to loud noise during active service caused his current service-connected bilateral hearing loss as well as his claimed Meniere's disease and tinnitus.  Significantly and adversely affecting his credibility, he did not mention his extensive postservice occupational noise exposure as an aircraft mechanic.  However, even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes tinnitus.  Moreover, other than his own unsubstantiated recollection of what medical personnel may have told him about the possible etiology of Meniere's disease being also related to inservice acoustic trauma, there is otherwise nothing in the record, and certainly no competent medical evidence, which suggests much less establishes that Meniere's disease can be caused by acoustic trauma, much less that it can have a delay onset of decades following any acoustic trauma.  

In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed Meniere's disease or tinnitus thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to continuity of symptoms, the Veteran's statements suggest, but do not actually report, that he had had tinnitus, if not Meniere's disease, since his exposure to loud noise during his military service.  However, the Board notes that at the 2013 VA audiology evaluations his description of the onset of both his Meniere's disease and tinnitus was that he had had its inception only in 1992 and a point in time which is several decades after any in-service noise exposure.  Moreover, the examiner specifically stated that the history was reported after repeated questioning.  In this regard, it is not incidental that virtually all contemporaneous clinical data addressing and documenting Meniere's disease and tinnitus only postdate, i.e., follows the Veteran's postservice noise exposure (even assuming that Meniere's disease could be cause by acoustic trauma).  As it stands, the greater weight of the probative evidence shows that whatever the cause of the Meniere's disease and tinnitus, first demonstrated in 1992 and first claimed in 2012, it is not related to military service.  

The Veteran is competent to attest to his personal perception of tinnitus during and after service.  From this, the Board finds that any assertions that he has experienced Meniere's disease and tinnitus continuously during the decades since service are not credible.  In this regard, a lack of contemporaneous medical evidence does not necessarily render lay assertions non-credible.  See Buchanan v. Nicholson, 7 Vet. App. 498, 511 (1998), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996).  Here, the evidence affirmatively contradicts his recent statement in his NOD inasmuch as it was repeatedly noted on VA audiology evaluations that the Veteran reported having had the onset of Meniere's disease and tinnitus in and since 1992.  

Moreover, the Veteran first filed a claim for VA education benefits in 1969 but he has not offered any reason for not having filed a claim for service connection for Meniere's disease or tinnitus at that time or at any time prior to 2012, even though he has been service-connected for bilateral hearing loss which was also first claimed in 2012.  

Additionally, the Veteran has not stated that he was diagnosed with Meniere's disease or tinnitus during service or within one year after his April 1962 service discharge.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, there is no evidence that the Veteran's lay statements describing symptoms of tinnitus, beginning at some unspecified time after service, has been supported by a later diagnosis or opinion by a medical professional that tinnitus is of service origin.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While this was true as to the claim for service connection for bilateral hearing loss, such is not the case as to the claims for service connection for Meniere's disease and tinnitus.  

While posited as lay evidence, the Veteran's belief that the in-service noise exposure was the cause or a precursor of his current Meniere's disease and tinnitus, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent because Meniere's disease and tinnitus can have many causes and so medical expertise is necessary to resolve the question.  Moreover, he has not offered anything which would explain why his acknowledged in-service noise exposure would cause Meniere's disease and tinnitus, especially when they were clinically corroborated decades after service and only after his years of postservice occupational noise exposure.  

The lapse of a number of years between the in-service noise exposure and the earliest contemporaneous evidence after service of tinnitus as well as a Meniere's disease, and this only after years of postservice occupational noise exposure, is further evidence against there being a nexus between the in-service noise exposure and current Meniere's disease and tinnitus.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no Meniere's disease or tinnitus, consistent with the clinical evidence of postservice noise exposure.  Moreover, the recent VA examiner opined that any current Meniere's disease and tinnitus are unrelated to the Veteran's military service due to the absence of evidence of in-service treatment and, implicitly, the passage of time without corroborating evidence of pathology.  This medical opinion is the only medical opinion of record.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in an appropriate circumstance, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor lay evidence which is both competent and credible that establishes continuity of symptomatology or the required nexus between the in-service noise exposure and the current Meniere's disease and tinnitus.  

Thus, the Board finds that the record as a whole and in particular the probative opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's statements of putative continuity of symptomatology of tinnitus and his implicit suggestion of continuously having had Meniere's disease.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, the persuasive medical opinion addressing the question of etiology of the Veteran's current Meniere's disease and tinnitus is negative.  Also, the opinion in 2014 that tinnitus was less likely than not related to inservice noise exposure was rendered after reviewing the record.  The record at that time included the Veteran's statements, contradicting the history previously related, that tinnitus began prior to the onset of Meniere's disease.  While the 2014 opinion did not specifically address this particular history, having reviewed the record the clinician rendering the opinion had to have been aware of it and, implicitly, determined that the history of tinnitus beginning with or after the onset of Meniere's disease was more consistent with the clinical picture as a whole.  As to this, that clinician did not over step the bounds of medical personnel.  See generally Jones v. West, 12 Vet. App. 383 (1999) and Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, service connection for bilateral tinnitus and Meniere's disease is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Meniere's disease is denied.

Service connection for bilateral tinnitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


